DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Independent Claim 1, Turner et al. US 2019/0028197 A1 (hereinafter Turner) teaches a geostationary earth orbiting satellite (Fig. 7, #742; Par. 22; Par. 45-49; Par. 53-60) comprising: a first optical communication system configured to receive forward-direction user data via a forward optical link between the geostationary earth orbiting satellite and a stratospheric high-altitude communication device (receives user data from a ground terminal GT via optical link 744, Fig. 7; optical uplink 607u, Fig. 6A; Fig. 8, #864; Par. 22; Par. 45-49; Par. 53-60); (relay aircraft 730, Fig. 7; Par. 22; Par. 45-49; Par. 53-60).
Turner does not teach the geostationary earth orbiting satellite including a first radio frequency (RF) communication system configured to transmit, via a plurality of RF spot beams, the forward-direction user data received via the forward optical link; wherein a substantial portion of forward feeder data throughput for all of the forward RF service link transmissions by the satellite is carried via the forward optical link. However, Busche et al. US 2017/0214462 
However, neither Turner nor Busche teaches wherein a substantial portion of forward feeder data throughput for all of the forward RF service link transmissions by the satellite is carried via the forward optical link. Additionally, it would not have been obvious to one of ordinary skill in the art to modify Turner to include such features in view of any of the cited references of record. 
The same reasoning as above also applies to Independent Claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W LAMBERT whose telephone number is (571)272-7692.  The examiner can normally be reached on Monday to Friday, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W LAMBERT/Examiner, Art Unit 2636